IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SEAN M. DONAHUE,                           : No. 16 MM 2019
                                           :
                      Petitioner           :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
LABOR AND INDUSTRY AND THE                 :
GOVERNOR OF PENNSYLVANIA,                  :
                                           :
                      Respondents          :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2019, the Petition for Leave to Appeal Nunc

Pro Tunc is DENIED.